Citation Nr: 1537314	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  By this decision, the RO also denied a claim for SMC based on loss of use of a creative organ.  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is attributable to his service-connected PTSD.

2.  The Veteran's erectile dysfunction constitutes loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Erectile Dysfunction

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran is service-connected for PTSD.  He is also service-connected for bilateral hearing loss and for tinnitus.  The Veteran contends that he has erectile dysfunction that is related to service, or, more specifically, that is related to his service-connected PTSD.  He specifically maintains that the medication he is prescribed for his service-connected PTSD causes his erectile dysfunction.  

Post-service treatment records, including an examination report, show that the Veteran has been diagnosed with erectile dysfunction.  

VA treatment reports dated in April 2006, June 2006, and March 2009 show that the Veteran was taking medication including Vardenafil (Levitra).  

A July 2011 statement from a VA psychiatrist indicated that the Veteran was currently being treated for PTSD.  The psychiatrist stated that the Veteran was prescribed Fluoxetine, a selective serotonin reuptake inhibitor (SSRI), for his PTSD.  The psychiatrist commented that the Veteran experienced the expected side effect of erectile dysfunction with the SSRI and that, therefore, he was also prescribed Vardenafil for his erectile dysfunction.  

A November 2011 VA genitourinary examination report reflected that the examiner indicated that the Veteran's claimed erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected PTSD.  The examiner reported that the Veteran's erectile dysfunction was noted in March 2006 to April 2006 when the Veteran was on PTSD medications of Bupropion and Trazadone, which the examiner stated did not cause erectile dysfunction.  It was noted that the Veteran also had medical conditions including hypertension; recurrent microscopic hematuria; mild renal insufficiency with proteinuria and hematuria; gout with frequent attacks; chronic low back pain with prescribed Percocet; and occasional alcohol use of a six pack per week.  The examiner maintained that hypertension, use of opiates such as Percocet, and alcohol use could cause erectile dysfunction.  The examiner commented that, therefore, the Veteran's erectile dysfunction was less likely than not incurred in or caused by the claimed in-service injury, event, or illness of PTSD medications, but was more likely as not caused by other medical conditions from which the Veteran suffered.  

A March 2014 VA physician statement indicated that there was no evidence, including no reliable and objective studies, documenting a relationship between Trazadone and Bupropion causing or aggravating erectile dysfunction.  The physician commented that, therefore, the Veteran's erectile dysfunction, diagnosed by examination in November 2011, was less likely than not aggravated beyond its natural progression by PTSD medications.  

The Board finds that there are two medical opinions addressing the issue of whether it is at least as likely as not that the Veteran's PTSD medications caused his erectile dysfunction (the third opinion only addresses the matter of aggravation, not causation).  One of the opinions weighs in favor of the Veteran's claim that his PTSD medications cause his erectile dysfunction and one weighs against this claim.  The Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence for and against the Veteran's claim is at least in a state of equipoise.  Accordingly, entitlement to service connection for erectile dysfunction is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

II. SMC

Special monthly compensation is payable if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

As discussed above, the Board has granted service connection for erectile dysfunction.  As the Board has established entitlement to VA compensation for erectile dysfunction, the Veteran's claim for SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014) is also warranted.  


ORDER

Entitlement to service connection for erectile dysfunction, as secondary to service-connected PTSD, is granted.  

Entitlement to SMC based on loss of use of a creative organ is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


